297 S.W.3d 662 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Paul S. WILSON, Defendant/Appellant.
No. ED 92053.
Missouri Court of Appeals, Eastern District, Division Three.
November 24, 2009.
Stacey Sullivan Rosenberger, Special Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Paul S. Wilson (Defendant) appeals from the trial court's judgment and sentence (judgment) imposed after a jury found him guilty of one count of forcible rape, in violation of Section 566.030[1]. The trial court sentenced Defendant as a prior and persistent offender to a term of 25 years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006 Cum.Supp., unless otherwise indicated.